Citation Nr: 0006969	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-06 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Adjustment of income for pension purposes based on 
transportation costs for medical treatment during 1995 and 
1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife






INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1969.  This appeal arises from a February 1998 
administrative determination of the Department of Veterans 
Affairs (VA), Columbia, South Carolina, regional office (RO). 


FINDING OF FACT

Reports of the veteran's transportation costs for medical 
treatment during 1995 and 1996 were received by VA in 
February 1998.


CONCLUSION OF LAW

The veteran has no legal entitlement to have transportation 
costs for medical treatment first reported in February 1998 
considered in calculating his award of nonservice-connected 
pension benefits during 1995 and 1996.  38 U.S.C.A. § 5110(h) 
(West 1991); 38 C.F.R. § 3.660(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 1995, VA awarded the veteran nonservice-connected 
pension benefits effective October 1994.  Later in June 1995, 
special monthly pension based on the need for aid and 
attendance was also granted, effective October 1994.  The 
veteran submitted a VA Form 21-8416, Medical Expense Report, 
in April 1996, and in January 1997 in which he itemized 
medical expenses, all of which he stated he paid in 1995 and 
1996.  

In February 1998, the veteran submitted a statement 
requesting adjustment of income for pension purposes based on 
transportation costs for medical treatment during 1995 and 
1996.  He stated that he was not previously aware that he 
could count his mileage on trips for medical treatment for 
the purpose of medical reimbursement.

In a letter dated in February 1998, the RO informed the 
veteran that it could not count his transportation costs for 
1995 and 1996 and explained that he had until January 1, 
1997, at the latest, to amend 1995 expenses, and January 1, 
1998, at the latest, to amend 1996 expenses.

The veteran has argued, in writing and before a hearing 
officer in June 1998, that he should be allowed to claim the 
1995 and 1996 transportation costs because he was never 
informed by VA that income could be adjusted on that basis.  

Improved pension is a benefit payable by VA to veterans of a 
period of war because of disability.  Payments of any kind 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271(a) (1999).  There 
will be excluded from the amount of a disability recipient's 
countable annual income any unreimbursed amounts which have 
been paid within the 12-month annualization period for 
medical expenses regardless of when the indebtedness was 
incurred.  Unreimbursed medical expenses will be excluded 
when certain requirements are met, including that they were 
paid by a veteran or spouse for medical expenses of the 
veteran, spouse and/or children and they will be in excess of 
5 percent of the applicable maximum annual pension rate for 
the veteran (including increased pension for family members 
but excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12- 
month annualization period for which the medical expenses 
were paid.  38 C.F.R. § 3.272(g)(1) (1999).

Where an award of pension has been deferred or pension has 
been awarded at a rate based on anticipated income for a year 
and the claimant later establishes that income for that year 
was at a rate warranting entitlement or increased 
entitlement, the effective date of such entitlement or 
increase shall be fixed in accordance with the facts found if 
satisfactory evidence is received before the expiration of 
the next calendar year.  38 U.S.C.A. § 5110(h) (West 1991); 
38 C.F.R. § 3.660(b) (1999).

The veteran maintains that a VA representative who handled 
preparation of his VA Forms 21-8416 for the years in question 
did not inform him that his income could be adjusted for the 
costs of transportation to and from medical treatment.  He 
contends that since he was denied proper advice, he should be 
reimbursed for the transportation expenses for 1995 and 1996.  
The Board notes, however, that the United States Court of 
Appeals for Veterans Claims (Court) has held "erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits."  McTighe v. Brown, 7 
Vet. App. 29, 30 (1994); Owings v. Brown, 8 Vet. App. 17, 23 
(1995) (held even if VA employee informed appellant she would 
be eligible for DIC upon any further divorce, VA would not be 
bound to grant benefits due to this administrative error).  
Accordingly, the alleged actions of the VA representative in 
failing to provide the veteran information do not provide a 
basis upon which the time limit for filing his report of 
expenses paid in 1995 and 1996 may be waived or extended.

The United States Supreme Court has held that everyone 
dealing with the Government is charged with knowledge of 
federal statutes and lawfully promulgated regulations.  Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85, 92 L. Ed. 
10, 68 S.Ct. 1 (1947).  Thus, regulations are binding on all 
who seek to come within their sphere, "regardless of actual 
knowledge of what is in the regulations or of the hardship 
resulting from innocent ignorance."  332 U.S. at 385.  This 
holding has been applied specifically to knowledge of VA law 
and regulations by the United States Court of Appeals for 
Veterans Claims.  See Velez v. West, 11 Vet. App. 148, 156 
(1998); see also Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991).  Therefore, the veteran is charged with knowledge of 
the law and regulations concerning the requirement for timely 
reporting of expenses.

In short, the veteran may not be reimbursed for 1995 and 1996 
transportation costs because he did not provide the necessary 
information by the end of the following (1996 and 1997) 
calendar years, as required by regulation.  Under the 
provisions of 38 U.S.C.A. § 7104(c), the Board is bound in 
its decisions by the regulations of VA.  The regulatory 
criteria and case law cited above are controlling, and a 
review of the laws and regulations reveals no other provision 
that would enable the veteran's pension benefits to be 
adjusted to reflect unreimbursed transportation costs for 
1995 and 1996, first reported in 1998, as a result of 
ignorance of the law.  As the law is dispositive, the Board 
denies the claim because it is without legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

